Citation Nr: 1717191	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating higher than 10 percent for left shoulder bursitis and tendonitis prior to July 6, 2016; and higher than 20 percent since July 6, 2016.

3.  Entitlement to an initial rating higher than 10 percent for left knee, degenerative joint disease (DJD).

4.  Entitlement to an initial rating higher than 10 percent for right knee, degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from April 1998 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  He appealed for higher initial ratings for left and right knee and left shoulder disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In April 2016, the Board reopened the previously denied claim for service connection for sinusitis and then remanded the several issues on the brief face, above, to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  The Board also remanded an additional issue of service connection for a right hip disability, which the AOJ subsequently granted in a November 2016 rating decision.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

Moreover, on remand, in the November 2016 rating decision, the AOJ also increased the rating for the Veteran's left shoulder bursitis and tendonitis from 10 to 20 percent, effective from July 6, 2016, the date of a VA examination.  He has since continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  The case is again before the Board, for further appellate review.  

The issues of higher initial ratings for shoulder and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran does not have objective indications of a chronic disability manifested by sinus symptoms resulting from an undiagnosed illness or from a medically unexplained multi-symptom illness. 

3.  The most probative evidence of record shows that the Veteran's present chronic sinusitis was not related to his military service.


CONCLUSION OF LAW

A chronic sinusitis disability was not incurred in or aggravated by the Veteran's military service, nor presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

Notably, the Board primarily remanded this case in April 2016 for the AOJ to obtain outstanding VA treatment records, which have since been obtained; and arrange a VA examination and medical opinion on etiology of his claim for sinusitis.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

Accordingly, at the specific request of the Board, per the April 2016 Board remand, the Veteran was provided with a July 2016 VA sinusitis/rhinitis examination and medical nexus opinion by the same examiner (the report of which has been associated with the claims file).  Altogether, the Board finds this examination and medical opinion to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion based on the physical evaluation, consideration of the lay contentions, and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection for Sinusitis

The Veteran seeks service connection for sinusitis.  As reflected in a February 2015 submission (VA FORM 21-4138 dated in July 2008), he maintains that sinusitis had its onset during service and that he has had sinusitis ever since.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Sinusitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), and the Veteran cannot establish service connection by showing a continuity of symptomatology since service, as an alternative to the nexus requirement.  38 C.F.R. § 3.303(b), 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A.  Presumptive Service Connection and Qualifying Chronic Disability

Service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117  (West 2014); 38 C.F.R. § 3.317 (2016); see also 81 FR 71384 (Oct. 17, 2016).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317 (c) (2016); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  The Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and he could thus potentially qualify for service connection under 38 C.F.R. § 3.317. 

 However, as will be discussed in further detail below, however, the Veteran's claimed symptoms have been associated with the known diagnoses of chronic sinusitis.  As such, the Veteran's claimed disability is not an undiagnosed illness or indicator of an unexplained multi-symptom illness, and this disability may not be presumed to be related to the Veteran's service under provisions applicable to undiagnosed illness or unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317 (2016).  Thus, the Board finds that the Veteran's claimed symptoms have been fully attributed to a clinical diagnosis that is not a qualifying chronic disability under Section 1117.  However, below, the Board also considers entitlement under a direct theory of service connection.  

B.  Direct Service Connection

Here, the Veteran clearly has a current chronic sinusitis disability.  The July 2016 VA examiner diagnosed the Veteran with chronic sinusitis since the 1990s.  In this regard, the examiner specifically attributed the Veteran's signs and symptoms of headaches in the frontal sinus, and pain with palpation of frontal and ethmoid/maxillary sinus, to a diagnosis of chronic sinusitis.  

Regarding in-service incurrence, at the July 2016 VA sinus examination, the Veteran reported that during the Gulf War, his head was stopped up and he had lots of sinus drainage, waking up with a cough.  Although the Board acknowledges that a review of the Veteran's service treatment records does show a single instance of in-service sinus problems, nonetheless, there is no indication of recurrent sinus problems, as alleged by the Veteran.  At the separation examination in April 1992, the Veteran reported having sinus problems since returning from Saudi Arabia.  Nonetheless, the April 1992 separation examiner assessed a "normal" clinical evaluation of the sinuses, and characterized the Veteran's problems as "seasonal" sinusitis versus a chronic sinusitis during service.  The service treatment records were otherwise unremarkable for any complaints, treatment or diagnoses related to a chronic sinus disease.  

As for the possibility that the Veteran's present sinusitis disability either began during or was otherwise caused by his military service, there is a highly probative negative nexus opinion against the claim.  The July 2016 VA sinus examiner opined that it is less likely than not (less than 50 percent probability) that the present sinus disorder was incurred in or resulted from active duty military service.  The examiner reasoned that the Veteran's sinus condition is not well supported by in-service records.  In this regard, the examiner observed that there was only one instance where he complained of sinusitis and that was deemed to be seasonal.
The Board finds that the above medical opinion against the possibility of direct service connection is highly probative evidence against the possibility that the Veteran's present sinusitis is related to service, given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."). 

Notably, the Veteran has provided lay statements as to his persistent in-service sinus problems, and a long history of sinus problems dating back to service, which he has been competent to observe and experience.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, to the extent the Veteran is asserting continuity of symptomatology from service, the Board finds such statements inconsistent with the overall record.  As mentioned, the April 1992 separation examination report showed a "normal" clinical evaluation of the sinuses and objectively assessed his single reported instance of sinus problems as amounting to a "seasonal" sinusitis.  For instance, he specifically denied sinusitis in his reported histories at the February 1984 and June 1991 service examinations.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Similarly, post-service, the Veteran did not report any sinus problems to the May 1995 VA general medical examination, despite complaints of other problems (e.g., knee and shoulder pain); and rather, the examiner objectively assessed his head, ears nose and throat area without mention of any sinus problems.  Id.  Further, an August 1997 VA examiner diagnosed him with intermittent, not chronic, sinusitis, based upon complaints of drainage approximately five times a year at that time.  Thus, the Veteran has not credibly shown that his present complaints of sinus headaches, pain and drainage has continued since service since this is inconsistent with the service treatment records, and thus, his assertions in this regard are afforded less probative value than is the VA examiner's opinion.  

The Board concludes that the evidence does not support the claim for service connection.  As such, this issue is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim for service connection for sinusitis is denied.

REMAND

Notably, shortly after the Board remanded this case in April 2016 for VA examinations of the knees and left shoulder, the Court of Appeals for Veterans Claims (Court/CAVC) issued the precedential case of Correia v. McDonald, 28 Vet. App. 158 (2016), which requires the Board to remand this case yet again.  
In Correia, 28 Vet. App. at 158, the Court recently held that the final sentence of 38 C.F.R. § 4.59 (painful motion) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, the Board observes that the September 2015 and July 2016 VA knee and shoulder examinations did not, per 38 C.F.R. § 4.59, report range of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Pursuant to the Court's guidance in Correia, another examination should be afforded to the Veteran to report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left and right knee disabilities, and left shoulder disability, respectively.  In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above or concludes that the required testing is not necessary in this case, it should be explained why.  

2.  Then readjudicate the left and right knee and left shoulder claims.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


